Citation Nr: 9928440	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1950 to November 
1952.

This matter arises from an October 1997 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) denied entitlement to service connection for residuals 
of a back injury.


FINDINGS OF FACT

There is no competent evidence of a nexus between a disease 
or injury in service and any current back disability.


CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, No. 96-1214 (U.S. Vet App. Feb. 11, 1999); Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms v. West, slip op. at 9.

In the instant case, the veteran is competent to testify, as 
he has, that he sustained back injuries while serving under 
combat conditions in Korea.  Thus there is competent evidence 
in support of one element of the Caluza test for a well-
grounded claim-evidence of inservice injury or disease.  
There is arguably competent evidence of a current back 
disability in the form of a diagnosis of degenerative 
arthritis of the lumbar spine reported on a VA examination in 
August 1985.

The missing element in the veteran's claim is competent 
evidence of a nexus between a current back disability and the 
reported injuries in service.  Degenerative arthritis is a 
chronic disease under 38 C.F.R. § 3.309(a) (1998).  Thus if 
that condition were identified in service or to a compensable 
degree within one year of service, the post service finding 
of that disability would be sufficient to show a well 
grounded claim without the requirement of competent evidence 
of a nexus.  However, the veteran's service medical records 
are unavailable several requests for those records proved 
fruitless, and searches of alternate sources of service 
medical information have not shown any findings referable to 
degenerative arthritis.  Degenerative arthritis was initially 
reported on the August 1985 VA examination.  Therefore, it 
cannot be said that degenerative arthritis was identified in 
service or to a compensable level within one year of service.  
Since degenerative arthritis was not identified in service or 
within one year of service, competent evidence of a nexus is 
required.  There is no such evidence in this case.

The veteran has testified that he received treatment for a 
back disability within one year of separation from service.  
However, he did not report that this treatment was for 
degenerative arthritis or any other chronic back disability.  
Even had the veteran testified to that effect, his testimony 
would constitute medical hearsay, and medical hearsay cannot 
serve to render a claim well grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Court held in Robinette that where 
a veteran reports the existence of evidence that could serve 
to render his claim well grounded, VA may have a duty under 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), to 
inform him of the need to obtain that evidence.  However, in 
the instant case the veteran has testified that the reported 
records are not available.

The veteran's testimony and a statement from his half sister 
received at the hearing before the undersigned in July 1999, 
report a continuity of back symptoms from the time of the 
inservice back injury.  The veteran is competent to offer 
testimony as to a continuity of symptomatology, but competent 
medical evidence would still be necessary to show that the 
continuity of symptomatology is linked to a currently 
diagnosed back disability.  Clyburn v. West, supra.  There is 
no competent medical evidence linking the reported continuity 
of symptomatology with a current back disability.

In the absence of competent evidence of a nexus between a 
current back disability and service, the claim is not well 
grounded and must be denied.


ORDER

Service connection for residuals of a back injury is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

